Citation Nr: 0948418	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the disability of residuals of a ligament injury and 
fracture of the right patella, post-operative, with 
chondromalacia and diffuse atrophy of the right quadriceps of 
the right thigh, arthritis (right knee disability).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to 
September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland 
that denied an increased rating.  

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

Since the Veteran filed a July 2009 claim for service 
connection for the scar on his right knee, the Board will not 
address that issue here.  


FINDINGS OF FACT

1.  During the rating period, the Veteran's flexion has never 
been limited to more than 90 degrees and his extension has 
always been full at zero degrees.  

2.  The Veteran's right knee disability does not manifest in 
subluxation, impairment of the tibia and/or fibula, genu 
recurvatum, ankylosis, dislocated cartilage, effusion, or 
locking, but according to the Veteran, there is occasional 
instability and stiffness resulting in difficulty in bending 
the knee.  

3.  The X-ray evidence reveals that the Veteran has severe 
osteoarthritis of the right knee, with objective confirmation 
of pain upon motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 20 percent for 
the disability of residuals of a ligament injury and fracture 
of the right patella, post-operative, with chondromalacia and 
diffuse atrophy of the right quadriceps of the right thigh, 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.40, 
4.45, 4.71a and Diagnostic Codes 5003 and 5256 through 5263 
(2009).  

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee, with limitation of flexion, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.40, 4.45, 
4.71a and Diagnostic Codes 5003 and 5256 through 5263 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for the right knee disability 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued and staged ratings may 
be assigned if the severity of the disability changes during 
that rating period.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Here, the Veteran testified that his right 
knee disability increased in severity since 2005.  The 
evidence shows that the pain from his arthritis had increased 
even before the filing date and a separate rating for that 
painful motion has been assigned.  Accordingly, no staged 
ratings need to be assigned here.  

A 20 percent rating has been assigned to the Veteran's right 
knee disability.  Several diagnostic codes are available for 
rating a disability of the knee.  38 C.F.R. § 4.71a, DCs 5256 
to 5263.  But some are simply not applicable as it is neither 
contended nor shown that the Veteran's right knee disability 
involved ankylosis (DC 5256), impairment of the tibia and 
fibula (DC 5262), or genu recurvatum (DC 5263).  Nor will 
Diagnostic Code 5259 (governing a knee disability manifested 
by symptomatic removal of semilunar cartilage) provide 
criteria for evaluating the Veteran's knee disability because 
the record does not show that he has had surgery to remove 
any knee cartilage; his inservice surgery involved only 
ligaments.  Thus, DCs 5260, 5261, 5257, 5258, and the 
provisions for rating arthritis will be considered here.  

Diagnostic Code 5260 governs limitation of flexion of the 
knee.  A noncompensable rating is authorized for flexion 
limited to 60 degrees and compensable ratings are authorized 
for flexion limited to 45 degrees (10 percent), 30 degrees 
(20 percent) and 15 degrees (30 percent).  38 C.F.R. § 4.71a.  
At the January 2004 compensation and pension (C&P) exam, his 
flexion measure from zero to 120 degrees, with mild to 
moderate pain with active and passive motion.  At the 
October 2007 C&P joints examination, the Veteran's flexion 
was measured from zero to 95 degrees with pain throughout but 
worse at the extremes.  Although the Veteran's motion has 
decreased during the rating period, since it has not been 
limited to 60 degrees or less, no separate rating for flexion 
is warranted under DC 5260.  

Yet, the Veteran does have painful limitation of flexion, 
albeit at a noncompensable level.  And the record contains 
both X-ray evidence of arthritis of the right knee and 
objective evidence of painful motion.  December 1999 
Firelands Community Hospital Imaging Report (degenerative 
arthropathy involving the right knee); January 2004 C&P Exam 
(mild to moderate pain upon range of motion testing); 
October 2007 C&P Exam (pain throughout the range of motion, 
worse at the extremes).  Diagnostic Code 5003 provides that 
when: (1) X-ray evidence establishes degenerative arthritis; 
and (2) limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic code, then a 
rating of 10 percent should be applied for each major joint 
affected by limitation of motion, provided that such 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a.  Since those criteria 
have been met on this record, a separate 10 percent rating is 
warranted for painful limitation of flexion motion due to 
arthritis, associated with the disability of residuals of a 
ligament injury and fracture of the right patella, post-
operative, with chondromalacia and diffuse atrophy of the 
right quadriceps of the right thigh.  

Diagnostic Code 5261 governs the criteria for rating 
limitation of extension of the knee.  A noncompensable rating 
is available for extension limited to 5 degrees and 
compensable ratings from 10 percent to 50 percent are 
available for limitation of extension from 10 degrees to 45 
degrees.  38 C.F.R. § 4.71a.  During this rating period, the 
Veteran's extension has always been full, at zero degrees.  
October 2007 C&P Exam (extension of zero degrees); 
January 2004 C&P Exam (zero degrees).  With no limitation of 
extension motion, a separate rating under Diagnostic Code 
5261 is not warranted on this record.  

Nor is a separate arthritis rating available for the 
Veteran's painful extension of the right knee.  When there is 
no limitation of motion, but only painful motion due to 
degenerative arthritis, a 10 percent rating is assigned only 
if there is X-ray involvement of 2 or more major joints.  
Diagnostic Code 5003, 38 C.F.R. §4.71a.  The knee is a major 
joint.  38 C.F.R. § 4.45(f).  The rating for painful full 
extension motion is only available if there is another major 
joint with degenerative arthritis established by X-ray 
evidence.  

The Veteran also has degenerative arthritis of the left knee, 
established by X-ray evidence.  But the left knee arthritis 
can not be used to constitute the 2nd joint necessary for a 
separate degenerative arthritis extension rating for two 
reasons.  First, the left knee disability manifests in 
limitation of motion, so it does not meet the criteria for 
rating 2 major joints with no limitation of motion.  
Moreover, in July 2005, the RO granted service connection for 
that disability and assigned a 10 percent rating based on the 
Veteran's painful limitation of motion of the left knee, 
secondary to the Veteran's right knee disability.  As a 
result, including the left knee as the 2nd joint for a 
separate arthritis rating would constitute pyramiding 
prohibited by VA regulations.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Thus, notwithstanding the Veteran's painful 
extension motion, a separate rating is not warranted under 
the schedular criteria for limitation of motion or for 
degenerative arthritis.  

Diagnostic Code 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
pain, effusion into the joint, and "locking." 38 C.F.R. 
§ 4.71a (symptoms re-ordered to facilitate application to 
this Veteran's disability).  Although the Veteran has severe 
osteoarthritis of the right knee and has been diagnosed with 
chondromalacia, there is no medical evidence in the record 
that the Veteran has dislocated cartilage in his knee.  The 
McMurray's test in the January 2004 C&P examination was 
negative and no subsequent examiner has noted any cartilage 
dislocations.  

Nor are the symptoms described in DC 5258 established on this 
record.  As discussed above, the Veteran does experience pain 
in his right knee.  But there have been no medical finding of 
effusion since December 1999 when an X-ray report indicated 
there was probable effusion.  December 1999 Firelands 
Community Hospital Imaging Report.  That X-ray had been taken 
because the Veteran had injured his right knee a few days 
before that.  December 1999 Report of Sandusky Orthopedic 
Surgeons, Inc. (Veteran apparently injured his right knee 
when he stepped out of his truck).  But no effusion has been 
noted during this rating period.  See also Transcript at 12 
(Veteran has not had to have fluid removed from the knee).   

There is some evidence about "locking" of the knee.  No 
medical examiner has made any objective findings concerning 
locking.  But the Veteran stated in his November 2004 
substantive appeal that his knee locks up and he cannot walk.  
He provided no further detail about what he meant by locking 
or how frequently that happens.  At his personal hearing, 
when asked if the knee ever locks up, the Veteran replied 
that it does if it is in one place too long.  He explained 
that when driving his truck in heavy traffic, he has to hold 
his knee by taking his right hand and putting it underneath 
the knee so that he uses his hand to move his leg around.  
Transcript at 12.  Lay evidence can be provided by a person 
who has no specialized education, training, or experience, 
but who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2);  see also Falzone v. Brown, 8 Vet. 
App. 398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  
Moreover, the Veteran's testimony that he experiences 
difficulty moving his knee at times is credible.  Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  

But since there is no objective evidence that any loose 
cartilage wedges in between the bones to cause "locking," 
the Board finds that what the Veteran is describing may be 
stiffness or the reluctance to move the joint due to pain.  
Thus, the record does not establish any locking of the right 
knee.  Given that there is no objective evidence of 
dislocated cartilage, no evidence at all of effusion during 
this rating period, and the lay evidence does not establish 
frequent episodes of locking, notwithstanding the Veteran's 
pain in his right knee, the evidence does warrant a separate 
rating based on the criteria of DC 5258.  38 C.F.R. § 4.71a.  

As for the criteria under Diagnostic Codes 5257, a 20 percent 
rating has already been assigned and there is only one higher 
rating available under that diagnostic code.   A 30 percent 
rating is authorized for impairment of the knee with 
recurrent subluxation or lateral instability that is severe.  
38 C.F.R. § 4.71a.  The Veteran testified that his knee 
sometimes pops and gives way and that he has fallen a few 
times.  Transcript at 12-13.  He reported to both C&P 
examiners that the knee gives way, and historically, there is 
evidence of injury to the right knee ligaments with a 
somewhat remote history of instability of that knee.  See, 
e.g., Firelands Community Hospital Report, dated in December 
1999 ("Right knee pain most likely from a strain.  He has 
stigmata of possible injury to the medial collateral 
ligament.  Whether the slight laxity along the medial side is 
from his previous surgical procedure, it is difficult to say, 
but he definitely is tender over the MCL and has pain with 
valgus stress.").  

However, all recent examiners to address the issue have found 
that there is no subluxation and no lateral instability.  
January 2004 C&P Exam (no history of subluxation; stable to 
medial, lateral, anterior, and posterior testing); 
November 2002 Report of Dr. Castaneda (joints were stable); 
January 2003 Report of Dr. Castaneda (no laxity, no giving 
way); October 2007 C&P Exam (the knee is stable).  And while 
the Veteran has been issued a knee brace, he testified that 
he does not wear it.  Transcript at 13-14.  Instead, he 
prefers to wear an ACE bandage and use a cane or a walker.  
Ibid; November 2004 Substantive Appeal.  With no recent 
objective evidence of subluxation or lateral instability and, 
however, credible lay evidence of only occasional 
instability, the Board finds that the Veteran's disability 
manifests in no more than the moderate impairment for which 
he has already been assigned a 20 percent rating.  No 
increased rating is therefore warranted under the criteria 
for Diagnostic Code 5257.  

An increased rating for functional loss due to pain, 
weakness, fatigability, incoordination, or endurance is also 
not established on this record.  38 C.F.R. § 4.40 (a 
disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance);  DeLuca, 8 Vet. App. at 205-06 
(disability ratings should reflect the Veteran's functional 
loss due to fatigability, incoordination, endurance, 
weakness, and pain and should reflect the condition during 
flare-ups). 

With respect to the right knee, the record is clear that the 
Veteran experiences constant pain.  But the record does not 
establish that there are flare-ups in his condition.  
November 2007 C&P Exam (no flares noted).  He reported to the 
January 2004 C&P examiner that repetitive use, up and down on 
the leg a lot, and weather changes aggravated and bothered 
the knee, but otherwise it was a chronic, ongoing problem.  
He did not detail what functional limitations arose due to 
weather changes.  That examiner noted that he worked as a 
short-haul truck driver but that he was able to do it.  
January 2004 C&P Examiner.  

Similarly, he told the November 2007 C&P examiner that he was 
having difficulty, but was able to do his job.  And while the 
Veteran reported to the November 2007 C&P examiner that 
repetitive use caused increased ache, pain and soreness, 
tenderness, and fatigability, the examiner noted no change in 
the office.  And while the Veteran reported that he had pain 
with crawling, climbing, squatting, and going up and down a 
ladder, he apparently can do all those things.  November 2007 
C&P Exam.  

That is not to say that the record lacks evidence of 
functional limitation.  The Veteran testified that he has had 
to cut back on the number of hours that he works, reducing 
his regular work from 60 hours per week to 40 hours per week.  
And he noted that most of the time, he doesn't even work 40 
hours.  Transcript at 5.  He also testified that the pain in 
his knee keeps him from walking more than 300 feet without 
having to sit down.  Transcript at 11, 14.  He needs an 
assistive device or the help of his daughter to put his right 
sock on.  Transcript at 15.  His daughter shops and cooks for 
him, he has hired someone to cut the grass, and he mostly 
sits at home.  Transcript at 15.  Finally, the Veteran's 
disability has affected his hobby of rebuilding cars because 
he can no longer work in the garage or attend gatherings 
because there is no place to sit.  Transcript at 16. 
 
The Veteran's disability has been assigned a 20 percent 
rating under Diagnostic Code 5257 for recurrent subluxation 
or lateral instability when there is no evidence at all of 
subluxation and very little evidence of instability.  And in 
this decision, the Board has determined that a separate 
rating for painful flexion due to degenerative arthritis is 
warranted.  Although the Board finds that the Veteran has 
some functional limitation due to pain and fatigability, 
given that he is still able to perform the tasks of his job, 
the Board finds that he is adequately compensated for that 
functional limitation by the two ratings that have already 
been assigned.  

The Veteran argues that he is able to work only because he 
takes pain medication and that he should be rated for the 
severity of his disability when he is not medicated.  
November 2004 Substantive Appeal.  And he testified that he 
anticipates that when he is prohibited from driving a truck 
while taking pain medication, he will no longer be able to 
work.  Transcript at 3.  But the percentage ratings are meant 
to represent as far as can practicably be determined the 
average impairment in earning capacity resulting from the 
inservice injury and resulting residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Since the Veteran, at 
present, works while on his medication, assigning ratings 
that reflect that he takes medication adequately compensates 
him for his current reduced earning ability.  38 C.F.R. § 4.1 
(the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations proportionate to the severity of several grades 
of disability).  And if, in the future, he is no longer able 
to work, the Veteran can at that time, seek another 
evaluation based on the facts that would then be established.  

The Veteran does not qualify for extra-schedular 
consideration for his service-connected right knee 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  But 
if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra-schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Veteran's right knee disability manifests in 
constant pain, painful motion due to arthritis, some 
instability, some stiffness, and crepitus.  The first three 
symptoms are explicitly included in the schedular criteria 
under Diagnostic Codes 5257 and 5003.  His testimony that 
after it has been in the same position, he occasionally has 
difficulty moving the knee is essentially painful motion, for 
which he was compensated under DC 5003.  As for his crepitus, 
there is nothing in the record to show that it leads to any 
functional impairment or decrease in earning capacity.  Nor 
is that symptom extraordinary for a person with a knee 
disability.  The Board thus finds that the schedular criteria 
are not inadequate for evaluating this Veteran's right knee 
disability.  As a result, no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is 
warranted.  Thun, 22 Vet. App. at 118 (once the Board 
determined that the claimant's disability picture was not 
characterized as an unusual one, it did not err in concluding 
that he was not entitled to referral for an extra-schedular 
rating).   

Nor does the application of the benefit of the doubt rule 
change the outcome here.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, there 
was competent, credible evidence of the severity of the 
Veteran's disability.  And an additional, separate rating was 
assigned on the basis of that evidence.  But when the 
symptoms were compared with the schedular criteria, the 
evidence for an even greater increase did not approach 
equipoise, so there was no reasonable doubt to resolve.  As 
for the evidence of functional limitation due to pain or 
fatigue, the Board finds that in light of the evidence that 
he continues to work nearly full-time and that he can still 
perform such tasks as climbing a ladder, crawling, and 
squatting, albeit with pain, the evidence against an 
additional increase outweighs the evidence in favor of an 
increase.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

II.  Duty to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
March 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award.  But that flaw was cured by the 
October 2008 notice sent to the Veteran.  

The Veteran has not raised any notice issues on appeal.  Nor 
does the record establish that he was prejudiced by the delay 
in sending him all proper notice.  Shinseki v. Sanders, 77 
U.S.L.W. 4304 (U.S. April 21, 2009).   After the October 2008 
notice was sent, the appeal was readjudicated in the 
November 2008 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  And the record was held open for an 
additional 30 days after the Veteran's July 2009 personal 
hearing.  Thus, after the notice error was cured, he had a 
meaningful opportunity to participate in the processing of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved the Veteran's claims folder, 
which contained his service treatment records and evidence 
from prior claims.  He was provided with an opportunity to 
present sworn testimony at a personal hearing before the 
undersigned Veterans Law Judge.  The VA treatment records he 
identified were obtained and at the personal hearing, he 
reported that he did not receive current treatment for his 
right knee at a VA medical facility.  

All but three requests for private medical records identified 
by the Veteran resulted in records obtained by VA and 
associated with the claims folder.  The Veteran provided a 
signed authorization to obtain records from the Pain Clinic 
from North Central Ohio.  VA sent a March 2005 request for 
records and a reply was received that the Veteran had not 
been seen at that office for the past 8 years.  Since such 
records would have been older than one year prior to the date 
(October 2003) the Veteran's claim for an increased rating 
was filed, they would not have been relevant to an evaluation 
of his current disability and VA had no further duty to 
obtain those records.  

The Veteran also provided a signed authorization to obtain 
records from Printic Family Chiropractic and the RO sent a 
March 2005 letter asking for the Veteran's treatment records.  
When the request was returned as undeliverable by the United 
States Postal Service, the RO notified the Veteran that the 
request had been returned and asked the Veteran to provide a 
current address or obtain the records and submit them 
himself.  April 2005 Letter from RO to Veteran.  The Veteran 
then reported that the practice had gone out of business and 
he did not know how to obtain those records.  April 2005 
Statement in Support of Claim by Veteran.  

The Veteran also supplied a signed authorization and asked VA 
to obtain the records of Dr. Brian Bristol.  The RO sent a 
letter to Dr. Bristol in July 2009.  One of the doctor's 
employees telephoned the RO explaining that the wrong name 
was on the form and that the records could not be released 
until a signed authorization form was received for Dr. Reagan 
Bristol.  The RO thereafter sent the Veteran another 
authorization form, explained what had happened with respect 
to the first request, and asked him to complete and return 
the enclosed form or obtain the records himself.  August 2009 
Letter from RO to Veteran.  The Veteran did not complete and 
return the authorization form as requested.  See 38 C.F.R. 
§ 3.159(c)(1) (ii) (the claimant must authorize the release 
of existing records in a form acceptable to the custodian 
holding the records).  

VA may end its efforts to obtain private records if VA 
concludes that further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(1).  Then, VA must provide the 
veteran with notice: (1) identifying the records that VA was 
unable to obtain; (2) explaining the efforts that were 
undertaken to obtain them; (3) describing what further action 
would be taken regarding the claim; and (4) stating that the 
Veteran was ultimately responsible to obtain the records.  
38 C.F.R. § 159(e)(1). The RO provided notice of the first 
three elements to the Veteran.  April 2005 Letter from RO to 
Veteran; August 2009 Letter from RO to Veteran.  But neither 
of those letters contained a statement that the Veteran was 
ultimately responsible for providing the evidence.  

The Veteran was not prejudiced by not being told in those 
letters that he was ultimately responsible for obtaining the 
evidence.  With respect to the chiropractic practice that had 
gone out of business, no notice could have changed the fact 
that those records were not available any longer.  So the 
Veteran could not have been prejudiced by the incomplete 
April 2005 notice.  

As for the notice letter about Dr. Bristol's records, the 
October 2003 notice letter had previously notified the 
Veteran that while VA had a duty to assist him in obtaining 
records, it was still his responsibility to support his claim 
with appropriate evidence.  The Veteran was aware at his 
personal hearing that he needed to sign an authorization form 
in order to obtain Dr. Bristol's records.  Transcript at 8-9.  
And while the August 2009 letter did not explicitly state 
that the Veteran was ultimately responsible to obtain the 
records, it did provide the Veteran with the choices of 
signing an accurate release form so that VA could obtain the 
records or obtaining the records himself.  That choice 
clearly shows that action on his part was necessary in 
obtaining the records.  Moreover, the August 2009 letter 
strongly encouraged him to send any information or evidence 
as soon as he could.  The Board finds that given that he had 
previously been notified that he was responsible for 
obtaining the evidence necessary for substantiating his 
claim, that he was given a choice of actions in having Dr. 
Bristol's records in the record, and that the regulations 
required that a claimant provide appropriate authorizations, 
the Veteran was not prejudiced by VA's failure to state 
explicitly in the August 2009 letter that the Veteran was 
ultimately responsible to obtain the records from Dr. 
Bristol.  

VA provided the Veteran with two compensation and pension 
examinations.  A decision on a claim for an increased rating 
must reflect the Veteran's current condition.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (in a claim for an increased 
rating, the present level of the disability is of primary 
concern).  Where the Veteran claims a disability is worse 
than when originally rated, and the evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  The Veteran testified that his disability had gotten 
worse since 2005.  But a more recent comprehensive 
October 2007 C&P examination had been conducted.  There was 
no testimony that his disability had worsened since that 
examination.  And the testimony given at his July 2009 
personal hearing about the severity of his right knee 
disability was consistent with what he had told the 
October 2007 C&P examiner.  The Board therefore finds that 
the evidence from the October 2007 examination, plus the lay 
evidence from the personal hearing, was adequate for the 
Board to evaluate the Veteran's current disability.  


ORDER

A rating in excess of 20 percent for the disability of 
residuals of a ligament injury and fracture of the right 
patella, post-operative, with chondromalacia and diffuse 
atrophy of the right quadriceps of the right thigh, is 
denied.    

A separate 10 percent rating based upon arthritis with 
limitation of motion of the right knee is granted, subject to 
the criteria governing payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


